Citation Nr: 1101703	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-00 019A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a heart condition, to 
include irregular heartbeat.

5.  Entitlement to a higher initial evaluation for 
thoracic/lumbar spine strain, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of June 2007 
and September 2008.  

The issue of service connection for insomnia is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic heart condition has not been shown.

2.  A hearing loss disability has not been shown.

3.  A right knee condition, patellofemoral syndrome, was of 
service onset.

4.  A thoracolumbar spine condition is manifested by forward 
flexion to 55 degrees or more, without incapacitating episodes or 
ankylosis; the schedular criteria are adequate.  


CONCLUSIONS OF LAW

1. A heart condition was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  Patellofemoral syndrome of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

4.  The criteria for an evaluation in excess of 20 percent for a 
service-connected thoracolumbar spine condition have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in February 2007, prior to the initial 
adjudication of the claims, the RO advised the claimant of the 
information necessary to substantiate the claims for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate the various elements of his service connection 
claim.  He was provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a letter dated in August 2008, the Veteran was 
provided with the same information concerning his claim for 
service connection for a heart condition.  

With respect to the appeal of the issue of entitlement to a 
higher rating for a thoracolumbar spine condition, the Veteran 
was not provided separate notice.  However, this is an initial 
rating case, and the Federal Circuit Court has held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  In this regard, the February 2007 notice letter informed 
the Veteran of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation-
e.g., treatment records, or statements of personal observations 
from other individuals.  He was informed that a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment.  This notice was in accordance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be beyond 
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vazquez- Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, 
the Federal Circuit Court held that that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's VA and service 
treatment records have been obtained, as have other treatment 
records adequately identified by the Veteran.  VA examinations 
were provided in March 2007 and May 2010; those examinations 
describe the disabilities in sufficient detail for the Board to 
make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  There is no evidence indicating that there has 
been a material change in the service-connected disorder since 
this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, such as sensorineural hearing loss 
and cardiovascular disease, will be rebuttably presumed if 
manifest to a compensable degree within one year after separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  To establish service connection, a Veteran must 
show (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship (nexus) between the current disability and 
the in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Evidence of continuity of symptomatology since service may also 
establish service connection.  Absent the current existence of a 
claimed condition, however, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where medical expertise is necessary to establish a diagnosis or 
to address questions of medical causation; lay assertions of 
medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of factors 
such as possible bias or conflicting statements, and the absence 
of contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  See Buchanan, at 
1337.

Heart condition

Service treatment records show that in April 2004, the Veteran 
sought treatment for chest pain, which he described as a 
"fluttering" feeling.  He had had extensive work-up as a child, 
which was negative.  He was evaluated with a Holter monitor, and 
in October 2004, it was noted that he had occasional premature 
ventricular contractions (PVC).  

On the separation examination in February 2006, the heart had a 
regular rate and rhythm without murmurs, rubs, or gallops.  

On a VA examination in March 2007, the examiner concluded that 
the Veteran had palpitations of the heart believed to be 
premature beats in otherwise healthy heart.  In April 2007, a 
standard Bruce protocol exercise treadmill test was negative.  

A VA examination in May 2010 concluded, based on physical 
examination, chest X-ray, and review of the file, including the 
March 2007 stress test and service treatment records, that the 
Veteran did not have a chronic heart condition.  

Thus, although the Veteran had palpitations in service, and 
states that he continues to experience a sensation of his heart 
racing or fluttering on occasion, examinations have failed to 
disclose a chronic heart disease.  Further, there is no medical 
evidence establishing the presence of a chronic heart condition, 
and while the Veteran may describe his symptoms, the question of 
whether these symptoms are indicative of cardiac pathology 
requires medical expertise; it is not subject to lay observation.  
In this case, the Veteran's symptoms were worked up in service, 
with normal findings, and examinations and tests since service 
have likewise been negative.  Thus, in the absence of a current 
heart condition, the preponderance of the evidence is against the 
claim.  See Degmetich.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Hearing Loss

The Veteran contends that he was told in service that his hearing 
had deteriorated.

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels or more; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

On a VA examination in April 2007, the Veteran's hearing at the 
relevant frequencies ranged from 10 decibels to 15 decibels in 
the right ear.  In the left ear, his puretone thresholds at the 
frequencies from 500 hertz to 3000 hertz also ranged from 10 to 
15 decibels, but at 4000 hertz, the puretone threshold was 35 
decibels, and the diagnosis was mild high-frequency sensorineural 
hearing loss in the left ear.  Speech reception thresholds were 
96 percent bilaterally.  

Thus, while the Veteran is correct in stating that he has a 
hearing loss, the hearing loss, at less than 40 decibels and in a 
single frequency, does not meet the criteria for a hearing loss 
disability, under 38 C.F.R. § 3.385.  Additionally, speech 
recognitions scores also did not reflect a hearing loss 
disability.  Accordingly, in the absence of a hearing loss 
disability, service connection must be denied.  See Degmetich.  
Thus, the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  

Right knee

Service treatment records show that in December 2003, the Veteran 
sought treatment for right knee pain for one day.  He had no 
history of prior knee pain, and denied trauma.  On examination, 
McMurray s' was negative, and there was no patellar tenderness.  
The impression was knee pain likely patellofemoral pain syndrome.  
No further knee complaints were noted in the service treatment 
records.

On a VA examination in March 2007, the Veteran gave a history of 
injury to the right knee, injured knee in 2000 while lifting.  He 
sought treatment and was; told had loss of lateral support, and 
was given a brace.  On the current examination, flexion in the 
right knee was to 118 degrees.  Tests for ligament and meniscal 
damage were negative.  There was loss of strength on repetitive 
motion.  The diagnosis was patellofemoral syndrome in the right 
knee. 

Subsequent records show that in August 2009, it was noted that 
the Veteran complained of vague knee pain.  He did not have any 
symptoms of instability, swelling, or any other symptom except 
pain.  An MRI in September 2009 did not reveal any knee 
abnormalities.  Nevertheless, he subsequently received steroid 
injections of the knee in September 2009 and in December 2009.  

On a VA examination in May 2010, findings, including range of 
motion, were normal.  The diagnosis was right knee pain, etiology 
unknown, with normal MRI and clinical findings, and the examiner 
concluded that a right knee disability was not present.

Concerning this issue, however, the Veteran is competent to 
testify concerning his symptoms.  He has presented consistent 
statements of continuity of symptomatology, and patellofemoral 
syndrome was diagnosed both in service and on the 2007 VA 
examination.  The Board finds his statements to be credible.  The 
requirement of a current disability is met if the disability is 
present at any time during the appeal period.  In view of these 
factors, the Board finds that the evidence is evenly balanced as 
to whether a patellofemoral syndrome of the right knee is 
present, and of service onset.  Resolving all reasonable doubt in 
the Veteran's favor, service connection for patellofemoral 
syndrome of the right knee is warranted.  In reaching this 
determination, the benefit-of-the-doubt rule has been applied.  
See 38 U.S.C.A. § 5107(b).  

Lumbar spine

On an examination in connection with the Veteran's separation 
from service in February 2006, flexion of the thoracolumbar spine 
was to 90 degrees.  Extension was to 30 degrees, and rotation was 
noted to be 40/35 bilaterally.  He had muscle spasms, but 
strength was normal.  X-rays and magnetic resonance imaging (MRI) 
scans were all normal.  

On a VA examination in February 2007, the Veteran reported flare-
ups in low back, limiting ability to lift and functional 
impairment.  He said these lasted from one-half to 7 days, and 
occurred once a week.  Examination revealed a normal gait.  There 
was a very slight decrease in lumbar lordosis.  Flexion was to 85 
degrees, extension to 31 degrees, right and left lateral bending 
to 35 degrees, right rotation to 28 degrees, and left rotation to 
38 degrees.  After five repetitions, there was some increased 
pain and weakness.  Straight leg raising was to 75 degrees on the 
left and to 52 degrees on the right.  

A private evaluation in January 2008 disclosed forward flexion to 
55 degrees, extension to 35 degrees, and rotation and lateral 
bending to 40 degrees bilaterally.  

In July 2009, the Veteran sustained a compression fracture in the 
lumbar spine in a fall.  Service connection is not in effect for 
any residuals due to this injury.  

A computerized tomography (CT) scan of the lumbar spine in 
September 2009 disclosed minimal L5/S1 spondylolisthesis 
secondary to bilateral spondylolysis.  

On a VA examination in May 2010, flexion was to 80 degrees, 
extension to 30 degrees, right lateral flexion to 27 degrees, 
left lateral flexion to 25 degrees, right rotation to 30 degrees, 
and left rotation to 30 degrees.  There were no additional 
limitations after three repetitions of range of motion.  After 
five repetitions, there was some increased pain and weakness.  
Straight leg raising was to 75 degrees on the left and to 52 
degrees on the right.  Neurological findings in the lower 
extremities were normal.  There were no spasms, tenderness, or 
guarding.  

For disabilities of the spine, the rating schedule includes a 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2010).  As pertinent to the 
thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss of 50 
percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a 20 percent rating is 
warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, Id. 

Medical records have disclosed flexion findings ranging from 55 
degrees to 85, with no additional loss due to pain or repetitive 
use.  Combined range of motion has ranged from 222 degrees to 260 
degrees.  Ankylosis has not been shown.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) 
(citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 
1994).  Therefore, a higher rating is not warranted, under the 
general formula, for symptoms in the low back.  

Although the February 2007 VA examination noted "some" 
additional limitations to due pain and weakness on repetitive 
motion, flexion at that time was 85 degrees, substantially in 
excess of the 30 percent rating contemplated for a higher rating.  
The May 2010 examination did not find any additional functional 
impairment.  Accordingly, a higher rating based on functional 
impairment is not shown.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (factors affecting functional 
impairment, such as pain on motion, weakened movement, excess 
fatigability, lost endurance, swelling, or incoordination, must 
also be considered, in evaluating a disability based on 
limitation of motion).  

No associated objective neurologic abnormalities have been 
objectively shown; thus, a separate rating is not warranted.  
Id., Note (1).  

Moreover, the Veteran's back disability pictures is contemplated 
by the rating schedule, which provides for higher evaluations for 
low back disorders, and for higher ratings for separate 
neurological manifestations.  The assigned schedular evaluation 
is, therefore, adequate, referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating is not warranted.  See 38 C.F.R. § 3.321, Thun v. Peake, 
22 Vet. App. 111 (2008).  

Thus, for the reasons discussed above, the evidence s does not 
more closely approximate the criteria for a higher rating for the 
Veteran's lumbar spine condition, and the preponderance of the 
evidence is against the claim for a higher rating for a 
thoracolumbar spine disability.  Further, there are no distinct 
periods of time during the appeal period during which the 
thoracolumbar disability would warrant a higher rating.  The 
preponderance of the evidence is against the claim for any other 
higher or separate rating, and, therefore, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a heart condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for patellofemoral syndrome of the right knee 
is granted.

A rating in excess of 20 percent for a thoracolumbar spine 
condition is denied.


REMAND

Service connection is in effect for major depression with 
anxiety, currently assigned a 30 percent evaluation.  The Veteran 
claims entitlement to insomnia as a separate disability, which he 
states began in service.  

The DSM-IV lists insomnia as a separate disorder, with a list of 
criteria which must be met.  However, insomnia is also listed as 
a symptom of other conditions, including major depression.  Thus, 
whether insomnia is a symptom or a separate disorder is a medical 
determination.  There is conflicting evidence as to whether the 
Veteran has insomnia as a separate diagnosed condition.  The 
Physical Evaluation Board (PEB) proceedings in service show 
insomnia listed as a separate diagnosis on some reports, but not 
on others.  He points out that insomnia was listed as a diagnosis 
on his MEB.  On a VA examination in March 2007, however, insomnia 
was noted to be a symptom, not a separate diagnosis.  During a 
psychiatric hospitalization in March 2009, insomnia was not 
listed as a separate diagnosis.  More recently, however, a 
hospitalization in July 2009 noted Axis I diagnosis of mood 
disorder not otherwise specified, and insomnia, primary vs 
secondary to stress.  The March 2007 VA examination did not 
specifically address the question of insomnia as a disorder 
versus a symptom, and, in view of the medical evidence, an 
examination should be afforded to resolve this question.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
diseases examination.  Provide the claims 
file to the examiner.  The examiner is asked 
to review the claims file in conjunction with 
the examination.  The examiner is asked to 
determine whether the Veteran currently has a 
separate diagnosed insomnia disorder, meeting 
the DSM-IV criteria, or whether his insomnia 
is a symptom of his service-connected 
disorder, major depression with anxiety.  If 
the DSM-IV criteria for insomnia as an 
independent diagnosis are met, either as 
primary insomnia or related to another mental 
disorder, the examiner should state whether 
it is at least as likely as not that the 
independent insomnia disorder had its onset 
during his active service, or is secondary to 
service-connected major depression with 
anxiety.  A complete rationale must be 
provided for any opinion rendered. 

2.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim for service 
connection for insomnia.  If the claim is 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


